Heydeneeldt, Justice,
delivered the opinion of the Court; with which Murray, Chief Justice, concurred.
This was an appeal from an order granting a new trial. The judgment was rendered in May, and the new trial granted at a subsequent term in September.
We hold, that after the expiration of a term of the District Court, no power remains in it to set aside a judgment, or grant a new trial. A different doctrine would lead to great uncertainty, and pojsibly to gross abuse. There must be a time when the rights of the parties are to be considered as determined, and for litigation to cease; and for this purpose the law has wisely fixed the rule here indicated.
Let the order be reversed with costs.